
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.21


FIRST AMENDED EMPLOYMENT AGREEMENT


        This First Amended Employment Agreement (this "Agreement") is entered
into by and between Thomas Group. Inc. ("Thomas Group" or the "Company"), a
Delaware corporation, and John R. Hamann ("Mr. Hamann") (the signatories to this
Agreement shall be referred to jointly as the "Parties") as of December 21,
2002, to amend, modify and restate the terms and conditions of that certain
Employment Agreement executed by and between Mr. Hamann and Thomas Group on or
about January 12, 2001 (the "Employment Agreement").

        WHEREAS, Mr. Hamann is presently serving as the President and Chief
Executive Officer of Thomas Group, reporting to the Board of Directors, and is
an integral part of its management team who participates in the decision-making
process relative to short and long-term planning and policy for Thomas Group;
and

        WHEREAS, Thomas Group determined that it would be in the best interests
of Thomas Group and its stockholders to assure continuity in the management of
Thomas Group's operations by entering into an amended employment agreement to
retain the services of Mr. Hamann; and

        WHEREAS, the Parties entered into an Employment Agreement on or about
January 12, 2001 and the Parties have decided to amend, modify and restate the
Employment Agreement; and

        WHEREAS, Thomas Group wishes to assure itself of the continued and
valuable services of Mr. Hamann, and Mr. Hamann is willing to remain employed by
Thomas Group, upon the terms and conditions set forth in this First Amended
Employment Agreement.

        NOW, THEREFORE, in consideration of the premises and the obligations
undertaken by the Parties herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Thomas Group and
Mr. Hamann agree as follows:

        1.    Novation and Settlement of Rights. In exchange for the promises
set forth herein, Mr. Hamann agrees that (a) except as otherwise provided below,
this Agreement will replace any existing employment agreement between the
Parties and, thereby, acts as a novation, (b) all Confidential Information (as
defined herein) or Work Product (as defined herein) developed by Mr. Hamann
during past employment with Thomas Group and all goodwill developed with the
Company's clients, customers and other business contacts by Mr. Hamann during
past employment with the Company is now the exclusive property of the Company,
and (c) that all of the Confidential Information and specialized training
received by Mr. Hamann during past employment with Company will be used only for
the benefit of Thomas Group as described above, whether previously so agreed or
not. Mr. Hamann waives and releases any claim or allegation that he should be
able to use client and customer goodwill, specialized Company training, or Work
Product, or Confidential Information, that was previously received or developed
by him while working for Thomas Group for the benefit of any competing person or
entity.

        2.    Definitions. The defined terms used in this Agreement shall have
the meanings ascribed to them in this Section 2.

        2.1  Board of Directors. "Board" or the "Board of Directors" shall mean
the Board of Directors of Thomas Group or any committee of the Board empowered
to act or make decisions or determinations with respect to this Agreement.

        2.2  Cause. "Cause" shall mean that any of the following: (a) Mr. Hamann
has engaged in any act of gross misconduct that is injurious to Thomas Group or
its business: (b) any act by Mr. Hamann of dishonesty, misconduct, fraud,
misappropriation, embezzlement, theft, moral turpitude or the like; (c) the
refusal by Mr. Hamann to perform the duties or responsibilities

1

--------------------------------------------------------------------------------




assigned to him by the Company, or the dereliction of duty by Mr. Hamann; or
(d) a material breach of this Agreement by Mr. Hamann or a violation of any
material provision of this Agreement by Mr. Hamann.

        2.3  Change in Control. A "Change in Control" shall occur if any of the
following occurs:

        (a)  if any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing (i) with respect to
options granted pursuant to the 1992 Stock Option Plan, 50 percent or more of
the combined voting power of the Company's then outstanding securities, or
(ii) with respect to options granted pursuant to the 1997 Stock Option Plan, 20%
or more of the combined voting power of the Company's then outstanding
securities, or (iii) with respect to Section 5.2(a) hereof, 40% or more of the
combined voting power of the Company's then outstanding securities; provided,
however, that the term "Person" shall not include (A) the Company, (B) any
employee benefits plan of the Company, (C) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (D) a Subsidiary (as that term is defined in the 1997 Stock Option
Plan) of the Company of a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of voting securities of the Company, (E) any other person whose
acquisitions of shares of voting securities is approved in advance by a majority
of the Continuing Directors (as that term is defined in the 1997 Stock Option
Plan), or (F) General John T. Chain, Jr. or Edward P. Evans;

        (b)  if individuals who, as of the date hereof, constitute the Board
(the "Incumbent Board") cease for any reason to constitute more than 50 percent
of the members of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
by the Company's stockholders was approved by a vote of at least two-thirds of
the directors then constituting the Incumbent Board, shall be considered as
though such individual were a member of the Incumbent Board;

        (c)  if stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or into another corporation or other legal
person and, as a result of such merger, consolidation or reorganization,
(i) with respect to options granted pursuant to the 1992 Stock Option Plan, less
than 51% of the combined voting power of the then outstanding securities of the
remaining corporation or legal person or its ultimate parent immediately after
such transaction is owned by persons who were stockholders of the Company
immediately prior to such merger, consolidation, or reorganization, or (ii) with
respect to the options granted pursuant to the 1997 Stock Option Plan, if, as a
result of such transaction, the holders of the Company's Common Stock
immediately prior to such transaction do not have the same proportionate
ownership of the common stock of the surviving entity immediately after such
transaction;

        (d)  if stockholders of the Company approve a sale or disposition of all
or substantially all of the Company's assets to any other corporation or other
legal person and, (i) with respect to options granted pursuant to the 1992 Stock
Option Plan as a result of such sale, less than 51% of the combined voting power
of the then outstanding securities of such corporation or legal person or its
ultimate parent immediately after such transaction is owned by persons who were
stockholders of the Company immediately prior to such sale or disposition, or
(ii) with respect to the options granted pursuant to the 1997 Stock Option Plan,
if, as a result of such transaction, the holders of the Company's Common Stock
immediately prior to such transaction do not have the same proportionate
ownership of the common stock of the surviving entity immediately after such
transaction;

2

--------------------------------------------------------------------------------




        (e)  if stockholders of the Company approve a plan of liquidation or
dissolution of the Company;

        (f)    with respect to options granted under the 1992 Stock Option Plan,
a public announcement is made of a tender or exchange offer by any Person for
fifty percent or more of the outstanding Voting Securities of the Corporation,
and the Board of Directors approves or fails to oppose that tender or exchange
offer in its statements in Schedule 14D-9 under the Exchange Act; or

        (g)  with respect to options granted pursuant to the 1997 Stock Option
Plan, if, in a Title 11 Bankruptcy Proceeding, the appointment of a trustee or
the conversion of a case involving the Company to a case under Chapter 7.

        2.4  Common Stock. "Common Stock" shall mean the common stock of Thomas
Group, par value $.01 per share.

        2.5  Disability. "Disability" shall mean the inability of Mr. Hamann to
perform his material managerial duties and responsibilities as contemplated
under Section 3 during his employment with Thomas Group, with or without a
reasonable accommodation, for a consecutive period of three (3) months or a
non-consecutive period of six (6) months within any twelve- (12) month period.
The Company will comply with the requirements of the Americans with Disabilities
Act with respect to attempting to reach a reasonable accommodation. The
existence of Disability and the date of commencement of Disability shall be
determined in accordance with Section 6.1(e).

        2.6  Good Reason. "Good Reason" shall mean Mr. Hamann's decision to
terminate his employment under this Agreement if Thomas Group or any successor
commits any material breach of this Agreement, or diminishes Mr. Hamann's Base
Salary (as defined herein) below $425,000, or diminishes Mr. Hamann's duties and
responsibilities below those of President and Chief Executive Officer, or at any
time within one hundred and eighty (180) days following a Change of Control.

        2.7  Term of Employment. "Term of Employment" shall mean the period of
time commencing on December            , 2002 and continuing until January 12,
2004; provided, however, that Mr. Hamann and Thomas Group can agree, in writing,
to extend the Term of Employment.

        3.    Employment. Thomas Group agrees to employ Mr. Hamann and
Mr. Hamann accepts employment by Thomas Group as President and Chief Executive
Officer of Thomas Group for the Term of Employment on the terms and conditions
and for the compensation set forth in this Agreement. Subject to the authority
of the Board of Directors, Mr. Hamann shall be responsible for the overall
operations of Thomas Group in the ordinary course of its business with all such
powers as may be reasonably incident to such responsibilities as its President
and Chief Executive Officer. Mr. Hamann shall devote his full time and effort to
the discharge of his duties as Thomas Group's President and Chief Executive
Officer.

        4.    Compensation and Benefits During the Term of Employment.

        4.1  Base Compensation. Mr. Hamann shall receive base compensation
("Base Salary") in the amount determined by the Nominating, Corporate Governance
and Compensation Committee of the Board of Directors (the "Compensation
Committee"). The amount of Mr. Hamann's Base Salary shall initially be $425,000
annually and shall be reviewed annually by the Compensation Committee, no later
than March 30 of each year. Thomas Group shall pay Base Salary to Mr. Hamann in
equal monthly installments. Mr. Hamann understands and agrees that he is an
exempt employee as that term is applied for purposes of Federal or State wage
and hour laws, and further understands that he shall not be entitled to any
compensatory time off or other compensation for overtime

3

--------------------------------------------------------------------------------

        4.2  Incentive Compensation Arrangement. In further consideration of
Mr. Hamann's performance of services under Section 3, Thomas Group agrees to
compensate Mr. Hamann under the incentive compensation arrangement as approved
by the Board. The computation of annual incentive compensation will be based
upon the audited financial results of Thomas Group. Thomas Group shall pay the
incentive compensation to Mr. Hamann within fifteen (15) days following
completion of an audit of Thomas Group's financial statements by the Company's
certified public accountants, and no later than April 15 of each year.
Mr. Hamann must be on the Company's active payroll on April 15 of the year in
question in order to be eligible to receive an award.

        4.3  Travel Costs. Thomas Group shall reimburse Mr. Hamann for all
reasonable travel costs incurred by Mr. Hamann in connection with Thomas Group's
business, together with all other reasonable business expenses of Mr. Hamann in
performing his duties.

        4.4  Automobile Expenses. Thomas Group shall provide Mr. Hamann a
monthly car allowance in the amount of $1,400.

        4.5  Insurance; Benefit Plan Participation. Mr. Hamann shall be entitled
to participate in Thomas Group's 401(k) and deferred compensation plans, subject
to the terms and conditions of such plans. Thomas Group also shall provide
medical, disability and life insurance coverage to Hamann on the terms and
conditions of each of the plans Thomas Group maintains. Thomas Group will
purchase term insurance covering Hamann, payable to Hamann's designated
beneficiaries (or to his estate) in the case of death while in the employment of
Thomas Group. Such term insurance will have a face value of $1 million, and
Thomas Group will pay the annual premiums so long as Hamann is employed by
Thomas Group.

        4.6  Stock Options. During his employment with the Company, Thomas Group
has granted or will grant to Mr. Hamann options to purchase 300,000 shares of
Thomas Group Common Stock. Such options have been and will be granted in three
tranches: (i) 100,000 on January 12, 2001, (ii) an additional 100,000 on
January 12, 2002, and (iii) an additional 100,000 on January 12, 2003. Each
grant will have a one-year vesting period. At the discretion of the Compensation
Committee, additional options may be granted on each anniversary date of this
Agreement. The exercise price for each option shall be 100% of the fair market
value of the Common Stock on the date of grant.

        5.    Term of the Agreement. The term of this Agreement, unless
terminated sooner pursuant to Section 6, shall be for the Term of Employment.

        6.    Termination; Disability; Death; Change in Control.

        6.1  Basis. Mr. Hamann's employment under this Agreement may be
terminated as described in this Section 6.1. In the event that Mr. Hamann's
employment is terminated, Mr. Hamann shall be entitled to receive the benefits
described in Section 6.2 that correspond with the manner of such termination.

        (a)  Termination Without Cause. Thomas Group may terminate Mr. Hamann's
employment without Cause by written notice to Mr. Hamann to that effect. Unless
otherwise specified in the notice, such termination shall be effective
immediately.

        (b)  Termination With Cause. Thomas Group may terminate the employment
of Mr. Hamann for Cause by written notice to Mr. Hamann to that effect. Unless
otherwise specified in the notice, such termination shall be effective
immediately.

        (c)  Good Reason. Upon the occurrence of an event constituting Good
Reason as described in Section 2.6, Mr. Hamann may terminate his employment for
Good Reason within thirty (30) days of the occurrence of the event upon
provision of written notice to Thomas Group. If the occurrence or the effect of
the occurrence of the event described in Section 2.6 may be cured, Thomas Group
shall have the opportunity to cure any such occurrence or effect for a period of

4

--------------------------------------------------------------------------------




thirty (30) days following receipt of Mr. Hamann's termination notice. The right
of Mr. Hamann to terminate his employment for Good Reason under this
Section 6.1(c) shall not limit Thomas Group's ability to terminate Mr. Hamann
for Cause under Section 6.1(b), if Cause is determined to exist prior to the
time Mr. Hamann delivers to Thomas Group his written notice of termination for
Good Reason.

        (d)  Without Good Reason. Mr. Hamann may voluntarily terminate his
employment without Good Reason upon written notice to Thomas Group to that
effect.

        (e)  Disability. Mr. Hamann or Thomas Group may terminate Mr. Hamann's
employment by reason of Disability immediately upon written notice to the other
party to that effect. If the parties are unable to agree as to the existence of
Disability or as to the date of commencement of Disability, each of Mr. Hamann
and Thomas Group shall select a physician licensed to practice medicine in the
United States and the determination as to any such question shall be made by
such physicians; provided, however, that if such two physicians are unable to
agree, they shall mutually select a third physician licensed to practice
medicine in the United States and the determination as to any such question
shall be made by a majority of such physicians. Any determination made by such
physicians in accordance with the provisions of the immediately foregoing
sentence shall be final and binding on the Parties. Mr. Hamann agrees to submit
to any and all reasonable medical examinations or procedures and to execute and
deliver any and all consents to release of medical information and records or
otherwise as shall be reasonably required by any of the physicians selected in
accordance with this Section 6.1(e). Unless otherwise specified in the notice,
such termination shall be effective immediately.

        (f)    Death. This Employment Agreement shall automatically terminate as
of the date of Mr. Hamann's death.

        (g)  Change in Control. Following a Change in Control, Mr. Hamann shall
be required to continue his employment under this Agreement for ninety (90) days
after the date of such Change in Control, unless his employment is terminated
sooner by Thomas Group as set forth in Section 6.1(h). In the event that
Mr. Hamann decides to resign or otherwise voluntarily terminate his employment
following the occurrence of a Change in Control, Mr. Hamann may do so by giving
written notice to Thomas Group to that effect on or before one hundred and
eighty (180) days after the occurrence of the Change in Control. If Mr. Hamann
does not give such notice to Thomas Group, this Agreement will remain in effect;
provided, however, that the failure of Mr. Hamann to terminate this Agreement
following the occurrence of a Change in Control shall not be deemed a waiver of
Mr. Hamann's right to terminate his employment upon a subsequent occurrence of a
Change in Control in accordance with the terms of this subsection. Mr. Hamann
acknowledges and agrees that the transaction between the Company, on the one
hand, and Jack Chain and Ned Evans, on the other, consummated during 2002, does
not constitute a Change of Control under this Agreement.

        (h)  Notwithstanding that Mr. Hamann has given notice of termination
pursuant to Section 6.1(g), Thomas Group may, in its sole discretion, thereafter
require Mr. Hamann to terminate his employment prior to the expiration of the
applicable notice period.

        6.2  Benefits Upon Termination. Mr. Hamann shall receive the benefits
described in this Section 6.2 that corresponds with the manner of termination of
Mr. Hamann's employment under Section 6.1.

        (a)  Without Cause. In the event Thomas Group terminates Mr. Hamann's
employment without Cause, Mr. Hamann shall be entitled to the compensation
and/or benefits set forth on Exhibit "A;" provided, however, that Mr. Hamann
shall execute a general release and separation agreement in a form acceptable to
the Thomas Group prior to the payment of any severance

5

--------------------------------------------------------------------------------




compensation under this Section 6.2(a). In the event of a Termination Without
Cause under Section 6.1, Mr. Hamann agrees and understands that all of his
obligations and agreements under Section 7 below (including, without limitation,
Mr. Hamann's obligations concerning confidential information, non-competition
and non-solicitation, and Mr. Hamann's agreement to execute a general release
and separation agreement) shall continue in full force and effect in the manner
and on the terms set forth herein.

        (b)  With Cause. In the event Mr. Hamann's employment is terminated with
Cause, no further payments or benefits shall be paid or provided by Thomas Group
to Mr. Hamann except for reimbursement for expenses incurred prior to the date
of termination, or the payment of incentive compensation that has become due and
payable to Mr. Hamann on or before the date of such termination under
Section 4.2. In addition, Mr. Hamann shall be entitled to exercise any vested
but unexercised stock options for a period of ninety (90) days following the
effective date of the termination for Cause, and if any such options remain
unexercised upon the expiration of such 90-day period, they shall be determined
forfeited.

        (c)  Good Reason. In the event Mr. Hamann terminates his employment for
Good Reason, Mr. Hamann shall be entitled to the compensation and/or benefits
set forth on Exhibit "A," unless Mr. Hamann terminates his employment for Good
Reason within one hundred and eighty (180) days following a Change in Control,
in which event the compensation and/or benefits of 6.2(g) shall apply.

        (d)  Without Good Reason. In the event Mr. Hamann terminates his
employment without Good Reason pursuant to Section 6.1(d), Mr. Hamann shall be
entitled to the benefits or payments provided for in Section 6.2(b).

        (e)  Disability. In the event that Mr. Hamann's employment is terminated
by reason of Disability, Mr. Hamann shall be entitled to the payments and
benefits set forth on Exhibit I. Additionally, Mr. Hamann or the estate,
beneficiary or legal representative of Mr. Hamann shall be entitled to
disability benefits available under benefit plans maintained by the Company at
the time of such Disability.

        (f)    Death. In the event Mr. Hamann's employment is terminated by
reason of his death, Thomas Group shall not be required to make any payments or
provide any benefits, except for (a) reimbursement for expenses incurred prior
to such termination date and (b) payment of incentive compensation that has
become due and payable to Mr. Hamann on or before the date of such termination
under Section 4.2, provided, however, that nothing contained herein shall limit
or diminish any rights of Mr. Hamann' s estate or any other person to payments
under any life insurance policy maintained by Thomas Group for the benefit of
Mr. Hamann or his beneficiaries or any health, disability or other benefit plan
provided pursuant to Section 4.5, in each case in accordance with the terms of
such plan. If Mr. Hamann's employment is terminated by reason of his death, the
benefits provided under this Section 6.2(f) shall be paid to the beneficiary or
beneficiaries designated in writing by Mr. Hamann and delivered to an
officer/manager of Thomas Group; however, if no such beneficiary designation is
made by Mr. Hamann during his lifetime, the benefits hereunder shall be paid to
his estate. In addition, Mr. Hamann' s estate shall be entitled to exercise any
vested but unexercised stock options for a period of one hundred eighty
(180) days following the date of Mr. Hamann's death, and if any such options
remain unexercised upon the expiration of such 180-day period, they shall be
determined forfeited.

        (g)  Change in Control. In the event Mr. Hamann's employment is
terminated as provided in Section 6.1(g) following the occurrence of a Change in
Control, Mr. Hamann shall be entitled to the payments and benefits provided
herein.

6

--------------------------------------------------------------------------------




        (i)    Severance Benefits. If, within twenty four (24) months of the
effective date of a Change of Control, Mr. Hamann's employment is terminated by
the Company without cause or by Mr. Hamann, for Good Reason, Mr. Hamann shall,
within thirty (30) days following the date of termination and receipt by the
Company of a signed release of any claims against the Company in a form
acceptable to the Company, receive the following severance benefits: (a) the
Company shall pay Mr. Hamann a lump sum amount equal to two (2) times the sum of
his Base Salary as set or approved by the Board, plus an additional amount equal
to the greater of two (2) times the incentive compensation actually paid to
Mr. Hamann for the Company's prior Fiscal Year or two times the target incentive
compensation for the current Fiscal Year, such lump sum payment to be subject to
applicable tax withholdings; and (b) the vesting and exercisability of all
unvested, outstanding options to purchase Common Stock then held by Mr. Hamann
shall be fully accelerated.

        (ii)  Tax Gross-up Payment. In the event it shall be determined, either
by the Company or by a final determination of the Internal Revenue Service, that
any payment, distribution or benefit by or from the Company to or for the
benefit of Mr. Hamann pursuant to Section 6.2(g)(i) or otherwise (the "Payment")
would cause Mr. Hamann to become subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then the Company shall pay to or
for the benefit of Mr. Hamann, within the later of ninety (90) days of the
termination date of Mr. Hamann's employment or ninety (90) days of the date of
determination referred to above, an additional amount (the "Gross-Up Payment")
in an amount that shall fund the payment by Mr. Hamann of any Excise Tax on the
Payment, as well as any income taxes imposed on the Gross-Up Payment, any Excise
Tax imposed on the Gross-Up Payment and any interest or penalties imposed with
respect to taxes on the Gross-Up Payment or any Excise Tax. For purposes of
determining the amount of the Gross-Up Payment, Mr. Hamann shall be deemed to
pay federal, state and local income taxes at the highest nominal marginal rate
of such federal, state and local income taxation in the calendar year in which
the Gross-Up Payment is due, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes. In
the event that Excise Tax is subsequently determined to be less than the amount
taken into account to determine the amount of the Gross-Up Payment, then
Mr. Hamann shall repay to the Company at that time the portion of the Gross-Up
Payment attributable to such reduction (plus an amount equal to any tax
reduction, whether of the Excise Tax, any applicable income tax, or any
applicable employment tax, which Mr. Hamann has received as a result of such
initial repayment). In the event that the Excise Tax is subsequently determined,
whether by the Company or by a final determination of the Internal Revenue
Service, to be more than the amount taken into account to determine the amount
of the Gross-Up payment, then the Company shall pay to Mr. Hamann an additional
amount, which shall be determined using the same methods as were used for
calculating the Gross-Up Payment, with respect to such excess. For purposes of
this Section 4(b), a determination of the Internal Revenue Service as to the
amount of Excise Tax for which Mr. Hamann is liable shall not be treated as
final until the time that either (i) the Company agrees to acquiesce to the
determination of the Internal Revenue Service or (ii) the determination of the
Internal Revenue Service has been upheld in a court of competent jurisdiction
and the Company decides not to appeal such judicial decision or such decision is
not appeasable. If the Company chooses to contest the determination of the
Internal Revenue Service, then all costs, attorneys' fees, charges assessed and
other expenses shall be borne and paid when due by the Company.

7

--------------------------------------------------------------------------------




        7.    Restrictive Covenants; Work Product; Confidentiality.

        7.1  Restrictive Covenants. Without the prior written consent of Thomas
Group, Mr. Hamann shall not:

        (a)  During employment with Thomas Group and for a period of eighteen
(18) months following termination of employment, engage in or perform services
for a Competing Business. For purposes of this Agreement a "Competing Business"
is one which provides the same or substantially similar products and services as
those provided by Thomas Group during Mr. Hamann's employment, including but not
limited to management consulting services to improve the cycle time of business
processes of any business organization. This restriction is limited to the
geographic area(s) in which Mr. Hamann performed services for Thomas Group,
including, but not limited to, the area within a 50-mile radius of any office or
facility of Thomas Group.

        (b)  During employment with Thomas Group and for a period of eighteen
(18) months following the termination of employment, solicit business from,
attempt to do business with, or do business with any client of Thomas Group with
whom Thomas Group did business within the preceding twelve (12) months, and with
whom Mr. Hamann became acquainted as a result of his employment with Thomas
Group. This restriction applies also to prospective clients of Thomas Group for
whom Thomas Group has performed an analysis or assessment. This restriction
applies only to business that is in the scope of a Competing Business as defined
in this Agreement. The geographic area for purposes of this restriction is the
area where the client/prospective client is located and/or does business.

        (c)  For a period of eighteen (18) months following the termination of
employment, solicit, induce or attempt to solicit or induce any employee or
consultant of Thomas Group to terminate his/her employment with Thomas Group
and/or accept employment elsewhere.

        (d)  Mr. Hamann agrees that the scope of the restrictions in this
section is reasonable and necessary to protect Thomas Group's business goodwill,
Confidential Information and other legitimate business interests.

        7.2  Right to Work Product; Confidentiality.

        (a)  Thomas Group and Mr. Hamann each acknowledge that performance of
this Agreement may result in the discovery, creation or development of
inventions, combinations, methods, formulae, techniques, processes,
improvements, software designs, computer programs, strategies, specific
computer-related know-how, course materials, seminar materials, computer models,
customer lists, data and original works of authorship (collectively, the "Work
Product"). Mr. Hamann agrees that he will promptly and fully disclose to Thomas
Group any and all Work Product generated, conceived, reduced to practice or
learned by him, either solely or jointly with others, during his employment with
Thomas Group, which in any way relates to the business of Thomas Group.
Mr. Hamann further agrees that neither he, nor any party claiming through him
will, other than in the performance of this Agreement, make use of or disclose
to others any proprietary information relating to the Work Product.

        (b)  Mr. Hamann agrees that, whether or not the services performed by
him under this Agreement are considered works made for hire or an employment to
invent, all Work Product discovered, created or developed under this Agreement
shall be and remain the sole property of Thomas Group and its assigns.
Mr. Hamann agrees that Thomas Group shall have all copyright and patent rights
with respect to any Work Product discovered, created, or developed under this
Agreement without regard to the origin of the Work Product.

8

--------------------------------------------------------------------------------




        (c)  Thomas Group agrees to provide Mr. Hamann with specialized
knowledge and training regarding the business in which Thomas Group is involved,
and to provide Mr. Hamann with initial and ongoing confidential information and
trade secrets of Thomas Group ("Confidential Information"). For purposes of this
Agreement, Confidential Information includes: information regarding the use and
application of Total Cycle Time methodologies and other information and concepts
developed by Thomas Group to improve the business processes of corporations and
other organizations; software or other technology developed by Thomas Group and
any research data or other documentation related to the development of such
software/technology; client lists and prospects lists developed by Thomas Group;
information regarding Thomas Group's clients which Mr. Hamann acquires as a
result of employment with Thomas Group, including client contracts, work
performed for clients, client contacts, client requirements and needs, data used
by Thomas Group to formulate client bids, client financial information, and
other information regarding the client's business; information related to Thomas
Group's business, including but not limited to marketing strategies and plans,
sales procedures, operating policies and procedures, pricing and pricing
strategies, business plans, sales, profits, and other business and financial
information of the Company; training materials developed by and utilized by
Thomas Group; and any other information which Mr. Hamann acquired as a result of
his employment with Thomas Group and which Mr. Hamann has a reasonable basis to
believe Thomas Group would not want disclosed to a business competitor or to the
general public.

        (d)  Mr. Hamann understands and acknowledges that such Confidential
Information gives Thomas Group a competitive advantage over others who do not
have this information, and that Thomas Group would be harmed if the Confidential
Information were disclosed. Mr. Hamann agrees that he will hold all Confidential
Information in trust and will not use the information for any purpose other than
the benefit of Thomas Group, or disclose to any person or entity any
Confidential Information except as necessary during Mr. Hamann's employment with
Thomas Group to perform services on behalf of Thomas Group. Mr. Hamann will also
take reasonable steps to safeguard such Confidential Information and prevent its
disclosure to unauthorized persons.

        8.    General Provisions.

        8.1  Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be personally
delivered, sent via telecopy, or mailed, postage prepaid, certified or
registered mail, or delivered by a nationally recognized express courier
service, charges prepaid, to the following addresses (or such other addresses as
the parties may specify from time to time in accordance with this Section 7.1):

Hamann:   John R. Hamann
4421 Caesar Lane
Irving, TX 75038
Thomas Group:
 
Thomas Group, Inc.
5221 North O'Connor Boulevard
Suite 500
Irving, TX 75039

Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received (i) on the day personally delivered or
sent via telecopy, (ii) on the third day following the date mailed, or
(iii) 24 hours after shipment by such courier service.

        8.2  Entire Agreement. This Agreement, together with the exhibits
hereto, supersedes any and all other agreements, either oral or written between
the parties hereto with respect to the employment of Mr. Hamann by Thomas Group,
including the Employment Agreement, and

9

--------------------------------------------------------------------------------

contains all of the covenants and agreements between the parties with respect to
such employment. Any modification of this Agreement will be effective only if it
is in writing signed by each of the parties hereto.

        8.3  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

        8.4  Resolution of Certain Controversies. In the event of a breach of
this Agreement by Mr. Hamann, Thomas Group shall be entitled to all appropriate
equitable and legal relief, including, but not limited to: (a) injunction to
enforce this Agreement or prevent conduct in violation of this Agreement;
(b) damages incurred by Thomas Group as a result of the breach; and
(c) attorneys' fees and costs incurred by Thomas Group in enforcing the terms of
this Agreement. Additionally, any period or periods of breach of Section 7 of
this Agreement shall not count toward the restrictive period, but shall instead
be added to the restrictive period. In the event of any controversy or claim
arising out of or related to the provisions concerning the use and protection of
Confidential Information or the restrictive covenants, Thomas Group shall be
entitled to seek equitable and other relief. In the event of any controversy or
claim arising out of or related to the other provisions of this Agreement, the
parties agree first to try in good faith to settle the dispute by non-binding
mediation administered by the American Arbitration Association under its
Commercial Mediation Rules. In the event that mediation does not resolve the
dispute, such dispute shall be settled exclusively by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association in
Dallas, Texas, and judgment may be entered in any court having jurisdiction
thereof. Each party is responsible for its own attorneys' fees and costs of
preparing for and presenting its case at the arbitration. However, Thomas Group
shall pay the fee of the American Arbitration Association, the arbitration
panel's fee, and costs associated with the facilities for the arbitration, and
the arbitration panel shall not apportion these costs.

        8.5  Partial Invalidity. In the event any court of competent
jurisdiction holds any provision of this Agreement to be invalid, the remaining
provisions shall not be affected or invalidated and shall remain in full force
and effect.

        8.6  Reformation. In the event any court of competent jurisdiction holds
any restrictions in this Agreement to be unreasonable and/or unenforceable as
written, the court may reform the Agreement to make it enforceable, and the
Agreement shall remain in full force and effect as reformed by the court.

        8.7  Binding Effect. This Agreement is for the sole and exclusive
benefit of, and shall be binding upon Mr. Hamann, Thomas Group and any
subsidiaries, affiliated companies, successors or assigns of Thomas Group. This
Agreement is not assignable by Mr. Hamann.

        8.8  Amendments. Amendments to any section of this Agreement shall not
be effective unless agreed to in writing by the parties to this Agreement. This
Agreement, including this provision against oral modification, shall not be
amended, modified or terminated except in a writing signed by each of the
parties to this Agreement, and no waiver of any provision of this Agreement
shall be effective unless in a writing duly signed by the party sought to be
bound.

        8.9  Survival of Provisions. The covenants and obligations in Section 7
of this Agreement shall survive and continue in effect following the termination
of this Agreement.

        8.10 Certain Tax Provisions. Mr. Hamann acknowledges and agrees that all
payments and benefits which are required by applicable federal, state or local
laws to be subject to withholding for income taxes, shall be so subject.

10

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

    HAMANN:
 
 
/s/ John R. Hamann

--------------------------------------------------------------------------------

John R. Hamann, individually
 
 
THOMAS GROUP, INC.
 
 
By:
/s/ James Taylor

--------------------------------------------------------------------------------

    Name: James Taylor     Title: Chief Financial Officer
 
 
Approved by:
 
 
By:
/s/ James E. Dykes

--------------------------------------------------------------------------------

    Name: James E. Dykes     Title: Chairman, Nominating, Corporate Governance
and Compensation Committee

11

--------------------------------------------------------------------------------

EXHIBIT "A"

Severance Compensation and Benefits

1.    A lump sum payment in cash, not later than twenty (20) days after the
termination of Mr. Hamann's employment, in an amount equal to the total of
(a) 1.5 times Mr. Hamann's then-current base compensation, plus (b) eighteen
(18) months of incentive compensation at the target incentive compensation of
50% of base compensation.

2.    The unvested portion of any stock options granted to Mr. Hamann under the
terms of the First Amended Employment Agreement, the Employment Agreement, or by
the Compensation Committee shall become fully vested and immediately exercisable
on the effective date of such termination and shall be exercisable for the
maximum period specified in such options. The balance of the initial 300,000
stock options shall be granted and vested in the event of a change of control as
defined in Mr. Hamann's First Amended Employment Agreement.

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21



FIRST AMENDED EMPLOYMENT AGREEMENT
